[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal from a revocation of the plaintiff's grocery beer permit resulting from several sales of packaged beer after 8:00 p.m. on January 10 and 15, 1991. in Eve's Market, 564 Park Ave., Bridgeport.
Under Conn. Gen. Stats. 4-183, the court is limited to the record before the Liquor Control Commission. It cannot of course substitute its judgment for that of the Liquor Control Commission as to the weight of evidence on questions of fact. A perusal of the record before the Liquor Control Commission makes it abundantly clear that the Liquor Control Commission did not err in any of the five respects claimed by plaintiff in paragraph 5 of her complaint. Agents of the Liquor Control Commission observed beer in possession of purchasers leaving the plaintiff's premises after 8:00 p.m. Her son who was conducting the business on the evenings in question admitted he had made sales of beer to the purchasers exiting the store. The defendant's agents also testified that the beer storage cases containing the beer were unlocked after 8:00 p.m. When first confronted by the defendant's agents with the illegal sales of beer, plaintiff's son admitted the sales and asked the agents to overlook the transgressions on his promise not to do it again. The agents did not accede to this request. A couple of hours later they observed the repetition of the same transgressions by the son.
The court can only conclude that the action of revocation by the Liquor Control Commission was well justified. The CT Page 2579 plaintiff's appeal therefore is dismissed.
THE COURT BY GEORGE A. SADEN STATE TRIAL REFEREE